 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-215 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   CAMERON FOX,                                       DATE: April 4, 2019
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on April 4, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until May 2,

22 2019, and to exclude time between April 4, 2019, and May 2, 2019, under Local Code T4.
23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes several imaged electronic devices, child pornography (which must be reviewed at a

26          government facility), reports, audio files and other documentary evidence. All of this discovery

27          has been either produced directly to counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to continue to investigate the

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        charges in the Indictment and to review the child pornography and imaged electronic devices

 2        with an off-site expert. Defense counsel also needs additional time to discuss potential

 3        resolutions with her client, to consider pretrial motions, and to conduct more research regarding

 4        issues associated with the Sentencing Guidelines.

 5               c)      Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny her the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence, and that the additional time is also needed for continuity of

 8        counsel.

 9               d)      The government does not object to the continuance.

10               e)      Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendant in a trial within the

12        original date prescribed by the Speedy Trial Act.

13               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of April 4, 2019 to May 2, 2019,

15        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

16        because it results from a continuance granted by the Court at defendant’s request on the basis of

17        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

18        of the public and the defendant in a speedy trial.

19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: April 1, 2019                                    MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ROSANNE L. RUST
 9                                                           ROSANNE L. RUST
                                                             Assistant United States Attorney
10
11
     Dated: April 1, 2019                                    /s/ LEXI NEGIN
12                                                           LEXI NEGIN
13                                                           Counsel for Defendant
                                                             Cameron Fox
14
15
16                                                   ORDER
17          IT IS SO ORDERED.
18 Dated: April 8, 2019
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
